NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0193n.06

                                            No. 08-2400
                                                                                         FILED
                                                                                     Mar 25, 2010
                                                                               LEONARD GREEN, Clerk
                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

TOMOKO HOMZA,

       Petitioner-Appellant,

v.                                                      ON APPEAL FROM THE UNITED
                                                        STATES TAX COURT
COMMISSIONER                OF     INTERNAL
REVENUE,
                                                              OPINION
       Respondent-Appellee.

                                                /




BEFORE:        KEITH, CLAY, and GRIFFIN, Circuit Judges.

       PER CURIAM. Petitioner, Tomoko Homza, appeals the July 23, 2008 order from the

United States Tax Court granting summary judgment to Respondent, the Commissioner of Internal

Revenue, as to Petitioner’s tax liability and assessing penalties on the taxpayer. Petitioner

specifically is appealing the denial of her motion to compel discovery in the Tax Court, claiming that

the documents requested were statutorily required to be produced as part of the process of calculating

her tax deficiencies and therefore were discoverable.

       Petitioner filed two separate petitions with the Tax Court seeking review of determinations

by the IRS Office of Appeals concerning her unpaid tax liability in 2000, 2001, 2002, and 2003. The

first petition, Case No. 10719-06L, was filed June 6, 2006 concerning the tax years of 2000, 2001,
                                            No. 08-2400

and 2002. Petitioner then filed a second petition, Case No. 3494-07L, on February 17, 2007

concerning the 2003 tax year. The Tax Court consolidated the petitions for opinion only, and

proceedings continued for both petitions. The Commissioner moved for summary judgment on both

petitions, which was granted. In the same order, the Tax Court denied Petitioner’s motion to compel

discovery. This timely appeal followed.

       This Court reviews for abuse of discretion the claim that a motion to compel discovery

should have been granted prior to an order granting summary judgment. Abercrombie & Fitch

Stores, Inc. v. American Eagle Outfitters, Inc., 280 F.3d 619, 627 (6th Cir. 2002); March v. Levine,

249 F.3d 462, 473 (6th Cir. 2001). In a case involving a collection-due-process hearing where the

taxpayer does not challenge the underlying tax liability, the Tax Court and, in turn this Court,

reviews the determination of IRS Office of Appeals for abuse of discretion. Living Care Alternatives

of Utica, Inc. v. United States, 411 F.3d 621, 626 (6th Cir. 2005).

       After consideration of the record on appeal, the briefs of the parties, and the relevant law, this

Court is not persuaded that the Tax Court erred in granting summary judgment to the Commissioner

or in denying Petitioner’s motion to compel discovery. Because the Tax Court thoroughly articulated

the reasoning that supports its order, the issuance of a detailed written opinion by this Court would

be duplicative and serve no useful purpose.

       Accordingly, we AFFIRM the judgment of the Tax Court upon the reasoning set forth by

that court in its opinion and order filed on July 23, 2008.




                                                   2